ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
MIC/CCS, Joint Venture                     )       ASBCA Nos. 58023, 58242, 58475
                                           )                  58647,59750
                                           )
Under Contract No. F42650-03-D-0010        )

APPEARANCES FOR THE APPELLANT:                     Richard C. Johnson, Esq.
                                                   John S. Pachter, Esq.
                                                   Keeley A. McCarty, Esq.
                                                   Richard H. Synder, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Vienna, VA

                                                   Patrick Hendrickson, Esq.
                                                    Hendrickson Law Firm
                                                    South Jordan, UT

APPEARANCES FOR THE GOVERNMENT:                    Lt Col James H. Kennedy III, USAF
                                                    Air Force Chief Trial Attorney
                                                   Jeffrey M. Lowry, Esq.
                                                   Anna F. Kurtz, Esq.
                                                   Erika L. Whelan Retta, Esq.
                                                   Capt Amy K. Siak, USAF
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11February2015




                                               c
                                                dministrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58023, 58242, 58475, 58647,
59750, Appeals of MIC/CCS, Joint Venture, rendered in conformance with the Board's
Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2